Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 29, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147752(70)                                                                                               Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                                                                      Justices
  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,
           Plaintiff-Appellee,
                                                                    SC: 147752
  v                                                                 COA: 306844
                                                                    Shiawassee CC: 07-005893-CK
  MICHIGAN MUNICIPAL RISK
  MANAGEMENT AUTHORITY, INC.,
             Defendant-Appellant.
  ____________________________________/

       On order of the Chief Justice, the motion of the Counties of Oakland, Macomb,
  and Wayne to participate as amicus curiae and to file an amicus curiae brief is
  GRANTED. The amicus brief submitted on January 24, 2014, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                January 29, 2014
                                                                               Clerk